Citation Nr: 0116284	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for right fifth 
metacarpal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1984 to June 1984, 
and from April 1985 to July 1987.

FINDING OF FACT

The veteran's right fifth metacarpal fracture is manifested 
by symptoms that do not more nearly approximate extremely 
unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right fifth 
metacarpal fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5156, 5227 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) finds 
that the claim has already been sufficiently developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A) (VCAA).  In this regard, the veteran 
was furnished with a comprehensive Department of Veterans 
Affairs (VA) medical examination, the results of which are 
sufficient to enable the Board to evaluate the status of the 
veteran's right fifth metacarpal disability for rating 
purposes, and there is no indication in the record that there 
are any outstanding relevant treatment records from any 
source that are not currently of record.  In addition, the 
Board finds that the veteran has clearly been placed on 
notice of the evidence and criteria necessary to warrant 
entitlement to higher ratings based on this service-connected 
disability, and that remand for further notice of this 
evidence and applicable criteria under the VCAA would be both 
redundant and an unnecessary waste of appellate time and 
resources.  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's right fifth metacarpal fracture is currently 
rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, which provides a noncompensable evaluation for 
favorable or unfavorable ankylosis of the fifth finger of 
either hand.  Extremely unfavorable ankylosis will be rated 
as amputation under the provisions of Diagnostic Code 5156.  
Diagnostic Code 5227.  Amputation of the little finger of 
either hand at the proximal interphalangeal joint or proximal 
thereto, without metacarpal resection, is rated 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Amputation of 
the little finger with metacarpal resection (more than one-
half the bone lost) is rated 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

A review of the history of this disability shows that service 
connection for right fifth metacarpal fracture was granted 
and assigned a noncompensable evaluation by a rating decision 
in July 1993 based on service medical records and VA medical 
examination.  Service medical records reflect that in August 
1985, the veteran reported being hit on the right hand with a 
pipe, and that there was a diagnosis of a nondisplaced, 
nonangulated fracture of the right distal fifth metacarpal.  
A cast was applied at this time and five days later, X-rays 
of the area revealed good alignment.  Good alignment was also 
observed approximately one week later, at which time the plan 
was for the cast to remain for one more week.  Later in 
September 1985, evaluation revealed full range of motion 
without difficulty or tenderness, and X-rays were interpreted 
to reveal an oblique fracture of the head of the fifth 
metacarpal with slight radial deviation.  The assessment was 
healing fracture of the fifth metacarpal.  Restrictions on 
exercises and lifting were to continue to the end of the 
month. 

VA examination in October 1992 revealed that the veteran 
complained of persistent discomfort over the metacarpal bone, 
which was worse with writing, when he would shake hands, or 
when grasping objects.  He also reported periodic swelling 
and that pain had been increasing over the past years.  
Examination of the right hand revealed pain along the fifth 
metacarpal bone and there was also pain with ulnar deviation 
of the right wrist.  Ulnar and radial deviation was to 45 and 
20 degrees, respectively.  There was also pain with right 
hand grip.  The assessment was history of right hand injury 
involving the fracture of the fifth metacarpal bone with 
persistent pain following the injury.  X-rays were 
interpreted to reveal an old well-healed fracture deformity 
of the distal fifth metacarpal with deviation of the distal 
most portion of the metacarpal in a radial direction.  

October 1992 VA neurological examination revealed some 
superficial skin temperature difference between the right and 
left arm, with the right somewhat cooler than the left.  
There was also palpable tenderness of the right fifth 
metacarpal bone, in addition to the right fifth 
metacarpophalangeal (MP) joint.  This joint displayed normal 
range of motion but there was some give way weakness 
secondary to pain for his abductor digiti minimi on the 
right.  No focal atrophy was noted and sensory examination 
revealed negative findings.  The assessment was chronic pain 
syndrome referable to the area of the fifth metacarpal 
fracture, described as aching with a curious radiation of 
this pain in a sort of C8 distribution.  The examiner further 
indicated that some elements of the pain syndrome would 
likely be categorized as a causalgia, with the constant 
aching character and radiation of pain proximally.  In 
addition, there were skin temperature changes in addition to 
unusual susceptibility to cold.  Neurological examination was 
found to be within normal limits except for give way weakness 
secondary to pain, however, the examiner suspected that power 
in the right abductor digiti minimi was probably within 
normal limits.  On the outside chance that this represented a 
pain syndrome referable to a higher level of neural axis, an 
electromyogram (EMG) was ordered for the C8 nerve root and 
ulnar peripheral nerve.  In the event there were normal 
findings, the diagnosis of causalgia was favored.

VA medical examination in December 1992 again revealed the 
veteran's reported history of injury to his right knuckle in 
service, with the veteran's report of subsequent pain, 
particularly when he would shake hands and with similar 
maneuvers.  He also reported that the right little finger 
would cramp with writing and that there would be pain with 
the hand fully extended with forward pressure.  Physical 
examination revealed tenderness over the distal right fifth 
metacarpal, but not in the MP joint.  There was no obvious 
limitation of motion or weakness.  The diagnosis was post-
traumatic pain in the area of fracture of the distal right 
fifth metacarpal.  A December 1992 EMG provided results that 
were interpreted to reveal that motor and sensory conductions 
in the right ulnar and median nerves were normal, and that 
there were no abnormalities on needle electrode examination.  
It was concluded that there were no abnormalities on the EMG 
and no electrical evidence for a right ulnar neuropathy or a 
C8 radiculopathy.

The veteran filed a claim seeking an increased evaluation for 
this disability in May 1996.

VA outpatient records from April and May 1996 reflect that in 
April 1996, the veteran complained of mild aching of a 
boxer's fracture of the right hand, especially with weather 
changes.  In May 1996, the veteran complained of pain along 
the hypothenar eminence of the right hand without swelling, 
discoloration or history of trauma.  Pain was now mostly in 
the MP joint.

A June 1996 rating decision denied the veteran's claim for an 
increased rating, and while a notice of disagreement was 
filed in September 1996 and a statement of the case issued in 
October 1996, the veteran did not file an appeal of the June 
1996 decision which therefore became final.

The veteran thereafter filed a new claim for a compensable 
evaluation in April 1999.

VA medical examination in June 1999 revealed the veteran's 
reported fracture of the right fifth metacarpal bone when he 
hit it against a metal sign in service.  He was treated with 
a cast that was rather loose, and then recasted for more 
immobilization.  He noticed increasing problems over the 
years with pain in the ulnar aspect of the right hand, 
especially with activities that involved grasping such as 
squeezing water out of a sponge.  He also noticed it with 
activity such as fishing and writing for extended periods.  
Symptoms were reportedly worse in cold weather.  

Physical examination of the right hand revealed no redness, 
warmth or swelling, and palpation over the fifth metacarpal 
showed a very slight palpable asymmetry in the mid shaft.  
There was no tenderness to palpation over the metacarpal 
itself, and there appeared to be some mild tenderness to 
palpation over the carpometacarpal joint and also at the MP 
joint.  Strength was 5/5 in all muscle groups of the hand, 
and it was not particularly painful for the veteran to 
squeeze tightly.  He also had normal range of motion in the 
little finger with normal strength, and sensation was intact 
to light touch.  The assessment was right hand pain.  The 
examiner commented that the veteran currently had some pain 
referable to the area of injury with activities that involved 
overuse of the right hand and exposure to cold weather.  The 
examiner found that it was reasonable to assume that this 
represented the sequelae of the fracture, but that the 
veteran's symptoms were considered rather mild.  It was noted 
that the symptoms might worsen as time went by, and that the 
most significant problem was that because he was right 
handed, the veteran used the right hand a lot and experienced 
pain with activities such as writing on a regular basis.  X-
rays were interpreted to reveal negative findings.

A VA outpatient record from December 1999 reflects that since 
the veteran's in-service fracture of the right fifth 
metacarpal, the veteran had developed the occasional cramp 
and aching of the area of the fracture which would resolve by 
itself.  This would occur with overuse of the right hand.  
The range of motion of the fingers of each hand was the same 
with the exception of MP joint which was 85 degrees on the 
left and 51 degrees on the right.  X-rays revealed the old 
fracture at the fifth metacarpal and the MP joint space was 
observed to be in good condition.  The diagnosis was status 
post fifth metacarpal fracture.


II.  Analysis

The Board has considered whether a compensable rating may be 
afforded for the veteran's disability and has determined that 
there is simply no basis for a compensable rating.  In order 
to be entitled to a 10 percent rating pursuant to Diagnostic 
Code 5227, the disability picture must more nearly 
approximate extremely unfavorable ankylosis so as to come 
under the provisions related to amputation of that finger, 
38 C.F.R. § 4.71a, Diagnostic Code 5156.  There has been no 
medical evidence of any ankylosis of the right little finger, 
and VA medical examination in June 1999 revealed only very 
slight palpable asymmetry in the mid shaft of the fifth right 
metacarpal and some mild tenderness over the carpometacarpal 
and MP joints.  In addition, while VA outpatient treatment in 
December 1999 does reflect some reduction in the range of 
motion of the MP joint of the right fifth finger, the joint 
was observed to be in good condition based on X-rays 
findings, and symptoms in the right finger reportedly 
occurred occasionally with overuse.  The Board is constrained 
to follow the evidence, and the evidence does not meet or 
more nearly approximate the criteria necessary to justify an 
increase in evaluation.  38 C.F.R. § 4.7.  Therefore, there 
is no basis on which to afford a compensable rating for this 
disability.

The Board has considered the possibility of a separate 10 
percent rating for nerve damage, and has determined that 
clinical and diagnostic findings do not support such a 
separate evaluation.  In addition, while the Board has also 
considered the possibility of a 10 percent rating for the 
veteran's pain on use of his major hand, the Board finds that 
a 10 percent evaluation based on pain on functional use is 
either not appropriate for consideration or otherwise 
unwarranted based on current medical findings.  38 C.F.R. 
§§ 4.40, 4.45.  More specifically, the case of Deluca v. 
Brown, 8 Vet. App. 202 (1995), held that when a Diagnostic 
Code provides for compensation based on limitation of motion 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and neither Diagnostic Code 5227 nor 5156 provide 
for or are based on limitation of motion of the right little 
finger.  In addition, even if the Board were to find that 
entitlement to a separate rating for pain could be 
considered, since there is no medical evidence of any right 
little finger ankylosis, much less extremely unfavorable 
ankylosis, the Board finds that all of the veteran's 
symptoms, including pain, have already been contemplated and 
compensated by the current rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  Since the clear weight of the most 
probative evidence is against the claim, the benefit of the 
doubt doctrine is not for application.










ORDER

A compensable rating for right fifth metacarpal fracture is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

